RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claim 1, filed on 08 June 2022, have been entered in the above-identified application.  Claims 1, 2, and 4-9 are pending, of which claims 6-7 remain withdrawn from consideration as described on page 2 of the Office Action mailed on 22 October 2020.

REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fuchi et al. (U.S. Pub. 2014/0178622) in view of Matsui (U.S. Pub. 2010/0015431).
Regarding claim 1, Fuchi relates to a gas barrier adhesive sheet.  Fig. 1 shows that the sheet comprises in order a release sheet 3b, a gas barrier layer 1, a pressure-sensitive adhesive layer 2, and a release sheet 3a.  See [0177].  The surface roughness Ra (arithmetic average roughness) of the gas barrier protective release layer (release sheet 3b, reading on release sheet (A) as claimed) is preferably 10.0 nm or less, and more preferably 8.0 nm or less. The surface roughness Rt (maximum roughness height) of the protective layer is preferably 100 nm or less, and more preferably 50 nm or less.  See [0147].  A release sheet protects the pressure-sensitive adhesive layer (release sheet 3a, reading on release sheet (B) as claimed).  See [0164].  The surface roughness Ra of the release sheet is preferably 10.0 nm or less, and more preferably 8.0 nm or less. The surface roughness Rt of the release sheet is preferably 100 nm or less, and more preferably 50 nm or less.  See [0171].
Fuchi teaches that the polymer component included in the pressure-sensitive adhesive is not particularly limited as long as the desired pressure-sensitive adhesive layer can be formed.  Examples of a pressure-sensitive adhesive that includes a rubber-based pressure-sensitive adhesive, polyurethane-based pressure-sensitive adhesive, and silicone-based pressure-sensitive adhesive, but Fuchi is not limited to these adhesive materials.  See [0071].
Fuchi does not specify using an adhesive resin layer formed from a modified polyolefin resin or an epoxy-based adhesive resin.
Matsui describes a gas barrier film laminate comprising at least two gas-barrier film layers laminated by an adhesive layer, see abstract.  Suitable adhesives include urethane-based adhesives, epoxy-based adhesives, polyester-based adhesives, and acrylic-based adhesives, see p. 2, [0028].  Using an epoxy based adhesive resin reads on the adhesive of claim 1.  Matsui also teaches that another suitable adhesive is formed by modifying a polyolefin-based polymer with a polyisocyanate, see p. 2, [0039], reading on a modified polyolefin resin as claimed.  Adhesives may be used singly or in combination, see p. 2, [0031].  Matsui also describes a low surface roughness release liner used with the adhesive film, see p. 10, [0127].  The adhesive necessarily has an adhesive ability upon removal of the release liner.
Fuchi and Matsui are analogous as they are similar in structure and function, as each describes gas barrier laminates including an adhesive layer, gas barrier layer, and release liner.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted one of the adhesive materials of Matsui as the adhesive layer of Fuchi to arrive at the claimed invention.  One would have been motivated to do so as Matsui teaches the suitability of such adhesive layers with gas barrier laminates.  In particular, at p. 2, [0032] Matsui teaches that the adhesive layer itself has a low moisture permeability to enhance the gas barrier property of the laminate.  As such, there is a reasonable expectation of success in using the Matsui adhesive in the gas barrier laminate structure of Fuchi.
Regarding claim 2, Fuchi teaches that the gas barrier pressure-sensitive adhesive sheet according to one embodiment of the invention may include a conductive layer of metals, alloys, metal oxides, electrically conductive compounds, mixtures thereof, and the like.  See [0156] and [0160].  The conductive layer may be formed by a deposition (evaporation) method, a sputtering method, an ion plating method, a thermal CVD method, a plasma CVD method, or the like.  See [0162].
	Regarding claim 4, Fuchi teaches that the water vapor transmission rate of the gas barrier pressure-sensitive adhesive sheet at a temperature of 40º C and a relative humidity of 90% is normally 1.0 g/m2/day or less.  See [0184].  Similarly, Matsui teaches that the water vapor permeability through the gas barrier film is at most 0.2 g/m2/day at 40 °C and 90% humidity, see p. 2, [0033].
	Regarding claim 5, Fuchi teaches the gas barrier pressure-sensitive adhesive sheet provide the adherend with a gas barrier capability and the like without impairing the external appearance of the adherend by bonding the gas barrier pressure-sensitive adhesive sheet to an electronic member, an optical member, etc.  See [0186].
	Regarding claims 8 and 9, Matsui teaches using an epoxy resin based adhesive, see p. 2, [0028].  Such an adhesive reads on the adhesive of claim 1.  A modified polyolefin resin adhesive is recited in the alternative, and as such the limitations of claims 8 and 9 are optional when an epoxy resin-based adhesive is used in the gas barrier laminate structure.
	In the alternative, Matsui teaches that another suitable adhesive is formed by modifying a polyolefin-based polymer with a polyisocyanate, see p. 2, [0039], reading on a precursor polyolefin resin modified with polyisocyanate as a modifying agent as recited in claim 8.  Matsui also teaches including an ethylene/vinyl acetate copolymer emulsion in the adhesive, see p. 2, [0039], reading on the polyolefin resin precursor of claim 9. 
RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 08 June 2022 regarding the 35 U.S.C. § 103 rejection of claims 1, 2, 4, 5, 8, and 9 of record over Fuchi et al. (U.S. Pub. 2014/0178622) in view of Matsui (U.S. Pub. 2010/0015431) have been carefully considered but are deemed unpersuasive.
Applicant argues that one having ordinary skill in the art would not have combined the teachings of Fuchi and Matsui as the references are different in terms of structure and function, specifically in that the layered structures are different.
The Examiner is not persuaded.  
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. § 103, the reference must be analogous to the claimed invention. A reference is analogous if (1) the reference is from the same field of endeavor as the claimed invention, even if it addresses a different problem, or (2) the reference is reasonably pertinent to the problem faced by the inventor even if it is not in the same field of endeavor as the claimed invention. See MPEP 2141.01(a) and In re Bigio, 381 F.3d 1320, 1325 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).
In this case, the Fuchi and Matsui references each describe multilayer gas barrier sheets which is the same field of endeavor as the claimed invention to a gas-barrier laminated sheet.  Accordingly, Fuchi and Matsui are considered to be analogous art.  Furthremore, Matsui teaches that the adhesive layer used has a low moisture permeability which enhances the gas barrier property of the laminate, thus there is a reasonable expectation of success in the combination.
Contrary to applicant’s assertion that “the laminate disclosed in Fuchi and the laminate disclosed in Matsui are completely different in terms of function”, see p. 7 of the remarks, each discloses a gas barrier laminate sheet including gas barrier layer, adhesive layer, and release layer.  Fuchi and Matsui each are directed to materials providing for a low water vapor transmission rate, see Fuchi at p. 1, [0014] and p. 2, [0030] and Matsui at p. 2, [0033].  The laminates thus have the same function as the claimed invention which also exhibits a low water vapor transmission rate, see claim 4. 
Applicant further argues that Fuchi uses a pressure-sensitive adhesive layer, while Matsui does not use a pressure-sensitive adhesive layer, see p. 6-7 of the remarks.
The Examiner is not persuaded.  Matsui notes that the gas barrier laminate is formed using heat and pressure, see p. 3-4, [0055-0056], thus the adhesive is functional with the use of pressure.  The adhesive necessarily also meets the claimed requirement for the adhesive to have an adhesive ability upon removal of the release sheet (B).
Applicant also argues that the references fail to disclose, teach, or suggest the critical point of arithmetic average roughness (Ra) for the gas-barrier layer of 5 nm or less as claimed.  See p. 7-8 of the remarks.
The Examiner is not persuaded.  As noted in the rejection of record and in applicant’s response, Fuchi discloses that the surface roughness Ra of the release sheet in contact with the gas barrier layer is preferably 10.0 nm or less, preferably 8.0 nm or less, see p. 9, [0171].  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It is not a requirement for the prior art to embody the same critical point of a property as that claimed.  In this case, the substantial overlap of the disclosed surface roughness (preferably 8.0 nm or less) and the claimed surface roughness (5 nm or less) strongly suggests that the claimed limitation is obvious in view of the prior art.
Applicant further looks to the examples in the specification to apparently show unexpected results associated with the surface roughness property.  Examples 1-6 use gas barrier release sheets (A) with surface roughnesses of up to 4.1 nm, while comparative example 3 uses a gas barrier release sheet (A) with a surface roughness of 5.6 nm, see Table 1 on p. 38 of the specification.  The results show that the comparative example has a decreased organic EL wet heat test emission area ratio percentage as shown in Table 2 on p. 39.
MPEP § 716.02 applies to allegations of unexpected results.  Among the requirements, the results must be unexpected (see MPEP § 716.02(b)) and the unexpected results must be commensurate in scope with the claimed invention (see MPEP  716.02(d)).  In this case, applicant has not identified the decreased organic EL wet heat test emission area ratio percentage to be unexpected.  Furthermore, the release sheets (A) of the inventive examples each are formed with a specific addition reaction type silicone resin SD7328 manufactured by Dow Corning Toray Co., Ltd., a platinum catalyst, and a silane crosslinking agent to prepare a release agent coating liquid, see p. 30, [0097] of the specification.  Particular polyethylene terephthalate films were used as a base to formulate the release layer, see release sheets (A1), (A2), and (A3) at p. 30-31, [0097-0099] of the specification.  However, the claims do not specify the materials of the release sheet (A).  Thus the claims are not commensurate in scope with the allegation of unexpected results.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.


Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759